internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc tege eoeg teb-plr-108613-00 date date legend x y z n s t u v dear sir or madam this in response to your private_letter_ruling request on behalf of x for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election under sec_146 of the internal_revenue_code to carryforward excess private_activity_bond volume_cap from facts x is an agency of state z authorized to borrow money through the issuance of notes and bonds to provide financing for affordable multi-family and single housing on date x filed a notice of intent to issue bonds with y a division of state z responsible for private_activity_bond volume_cap volume_cap allocations at the same time x requested written confirmation of its allocation of volume_cap so that it could issue bonds in the aggregate principal_amount of s dollars to finance four multi-family rental projects plr-108613-00 on date x filed a notice of its election to carryforward all its remaining allocation of volume_cap with y including its previous allocation s dollars and any additional_amounts of volume_cap subsequently becoming available to x for a multi-family purpose subsequently an additional t dollars was allocated to x the carryforward allocation of u dollars s dollars plus t dollars was confirmed by y on date the volume_cap allocation was properly obtained from y properly elected by x and confirmed to be carried forward for a multi-family housing purpose by y as required by z state law however as a result of the extensive staff turnover at x the form_8038 carryforward election of unused private_activity_bond volume_cap was not filed by its deadline date on date x issued n bonds using v dollars of its multi-family housing carryforward volume_cap allocation immediately following the n bond closing bond counsel ascertained that the form_8038 had not been properly filed upon discovery of this oversight x completed a form_8328 in the amount of u dollars to finance multi-family housing under sec_142 and properly filed it with the internal_revenue_service center in ogden utah two days latter on date x filed an amended form_8328 correcting the employer_identification_number and also submitted the request for a private_letter_ruling described above these actions were taken before the failure to make the regulatory election was discovered by the internal_revenue_service law sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 c and e plr-108613-00 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the service or failed to make the election because of intervening events beyond the taxpayer’s control sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money under the facts and circumstances of this case granting an extension of time to make the election to carryforward volume_cap will authorize x to issue the same amount of tax-exempt_bonds that it would have been authorized to issue if the election had been filed on time further granting an extension of time to make the election to carryforward volume_cap does not change the tax_liability of x conclusion based on the facts and representations submitted x is granted an extension of time to date to file the form_8328 to carryforward unused volume_cap in the amount of u dollars this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities enclosure copy for sec_6110 purposes
